EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Kimes on 02/08/2022.
The application has been amended as follows: 
	Claims 1 – 10, 17 – 18, 22, 24 – 50, and 53 are canceled.
	Claims 11 – 16, 19 – 21, 23, 51 – 52, and 54 – 60 are replaced with Applicant's claims filed on 03/04/2022. 

Reasons for Allowance
Claims 11 – 16, 19 – 21, 23, 51 – 52, and 54 – 60 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 11, the primary reason for allowing claim 11 is at the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3d printer with 
1) a second container configured to store a second material that is different from the first material; a dispenser coupled to both the first container and the second container; the dispenser further configured extrude the second material at a second time to form a second part of the first layer; and
2) a light source configured to emit a light beam that is directed onto at least the first part of the first layer according to the one or more digital files to cure a portion of the first part of the first layer to create a first cured layer, wherein the first cured layer corresponds to a second shape of a first layer of a three-dimensionally (3D) printed object specified by the one or more digital files, wherein the light beam has a beam diameter that is smaller than 
COMB PG Publication No. 20100140849 (of record) discloses a three-dimensional printer (Figure 1), comprising:
	a platform (Figure 2, 40; ¶ 23);
	a first container (Figure 1, 16) configured to store a first material, the first material being  photo-curable material (¶25); 
	a dispenser (30) coupled to the first container (Figure 1) comprising a nozzle and a heating element (¶ 26 illustrating that the head heats the material), wherein the heating element is configured to heat a material and the nozzle is configured to extrude the heated material onto the platform to form a first layer of an extruded material (¶ 26), wherein the first layer of extruded material has a first shape specified by one or more digital files, and wherein the first shape corresponds to a first minimum line width based on a diameter of the nozzle (Figure 3A); and
	a light source (34) configured to emit a light beam that is directed onto the first layer of extruded material according to the one or more digital files to cure a portion of the first layer of extruded material to create a first cured layer of the material (¶ 22), wherein the first cured layer of material corresponds to a second shape of a first layer of a three-dimensionally printed object specified by the one or more digital files, wherein the light beam has a beam diameter that is smaller than the diameter of the nozzle (this is illustrated by Figure 3A's 26L , relative size of the light beam be discussed in paragraph 22 whereas the thicker diameter the nozzle as discussed generally at ¶ 28) , and wherein the second shape has a second minimum line width that is smaller than the first minimum line width (see the Figures).  
	However, COMB fails to disclose a second container configured to store a second material that is different from the first material; a dispenser coupled to both the first container 
	COMB further teaches that the uncured portions of the radiation-curable material accordingly remain as support structure and that the same radiation-curable material is used to build both 3D object 26 and support structure 28 (¶21)—generally teaching away from the use of two different materials. 
	 US 6841116 is relevant to the deficient limitations but teaches away from using a light beam used to cure the portion of the layers may have a beam diameter that is smaller than the diameter of the nozzle (see 2:7–24).
The following references are also relevant to FDM/SLS hybrid type technologies but fail to arrive at the allowable feature identified above: 
US 5134569 teaches the use of a photocurable polymer in multiple light curing sources (58a and 58b);
US 5204124 teaches the use of a photocurable polymer and a light source (45); 
US 6405095 teaches feeding multiple materials and laser (see Figure 3). However, this drawn to metal additive manufacturing and they types of materials fed are entirely distinct than those used to fabricate the dental appliances discussed in [0020] of the Applicant's original specification; and
US 10843452 a photocurable polymer and multiple light curing sources (18).
Therefore, claim 11 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3d printer with 
1) a second container configured to store a second material that is different from the first material; a dispenser coupled to both the first container and the second container; the dispenser further configured extrude the second material at a second time to form a second part of the first layer; and

Claims 12–16 and 19 are allowed for the same reasons via their dependency on claim 11.
With respect to independent claim 20, the primary reason for allowing claim 20 is substantially the same as the reason for claim 11. However, the allowable feature is captured slightly differently. Specifically, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a 3d printer with 
1) a second material that is different from the first material; wherein at least one of the first nozzle of the first dispenser or a second nozzle of a second dispenser of the one or more dispensers is to extrude the second material onto the platform to form a second part of the first layer; and
2) a light source to direct a light beam onto the first layer… wherein the light beam has a beam diameter that is smaller than the diameter of the first nozzle, and wherein the second shape has a second minimum line width that is smaller than the first minimum line width.
Claims 23, 51–52 and 54 are allowed for the same reasons via their dependency on claim 20. 
With respect to independent claim 21, the primary reason for allowing claim 21 is the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at:
a processor is configured to:

cause the first dispenser to dispense a first layer of a first material onto the platform to form a first layer of a wall of a vat, wherein the first layer of the first material has a first shape specified by a digital file;

cause the first dispenser or a second dispenser, to extrude a second material onto the platform to form a first layer of the second material within the first layer of the wall of the vat; and

cause the light source to direct a light beam onto the first layer of the second material according to the digital file or an additional digital file to cure a portion of the first layer of the second material, wherein the cured portion of the first layer of the second material has a second shape of an object, 
Simply stated, while the prior art generally makes obvious a platform; a first dispenser comprising a first nozzle; a light source; and a processor (see e.g., the disclosures 20100140849 and 6841116 referenced above), prior art fails to arrive at the specific processor limitations identified above.
Therefore, claim 21 is allowed because the prior art fails to provide any teachings, suggestions, motivations or other rationales to arrive at:
a processor is configured to:

cause the first dispenser to dispense a first layer of a first material onto the platform to form a first layer of a wall of a vat, wherein the first layer of the first material has a first shape specified by a digital file;

cause the first dispenser or a second dispenser, to extrude a second material onto the platform to form a first layer of the second material within the first layer of the wall of the vat; and

cause the light source to direct a light beam onto the first layer of the second material according to the digital file or an additional digital file to cure a portion of the first layer of the second material, wherein the cured portion of the first layer of the second material has a second shape of an object, wherein the light  beam has a x/y resolution that is determined by the light source.

	Claims 55–60 are allowed for the same reasons via their dependency on claim 21.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Claim Interpretation
The Examiner fully considered the three-prong test required under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, for a more narrow interpretation of the claims (see MPEP 2181). The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Response to Arguments
	Applicant's remarks, see filed on 11/01/2021, have been fully considered and are persuasive.
Applicant cites to [0064 – 65] and [0102] of the original specification filed on 09/13/2019 for support of the amendments to claim 11 which requires a dispensing head coupled to two containers. These disclosures fall just short of providing support for this limitation. However, [0046] and [0055] of Applicant's original specifications, together with [0064–65] and [0102], provides ample support for the amendment to claim 11. 
	The remaining portions of the Applicant's remarks are persuasive to the extent they conform to the reasons of allowance identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743